— Plaintiff, a former Army officer, received a longevity retirement on October 31, 1964. He seeks disability retirement pay as of 1964 claiming he was physically unfit for duty. A Physical Evaluation Board found plaintiff fit for duty on September 29,1964, the Physical Keview Council on October 26, 1964 approved the Board’s findings, and on October 27, 1964, the Secretary of the Army also approved. *1024This case comes before the court on defendant’s motion to dismiss the petition. Upon consideration thereof, the time for filing of opposition by plaintiff having expired with no opposition having been filed, without oral argument, the court concluded that plaintiff’s petition is barred by the statute of limitations 28 U.S.C. § 2501. (See Friedman v. United States, 159 Ct. Cl. 1, 24, 310 F. 2d 381, 395-96 (1962), cert. denied sub nom. Lipp, 373 U.S. 932 (1963); Miller v. United States, 175 Ct. Cl. 871, 361 F. 2d 245 (1966).) On March 5,1971 the court granted defendant’s motion and dismissed the petition.